IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50413
                         Summary Calendar



RICHARD GREY KIRBY,

                                          Plaintiff-Appellant,

versus

BRUCE ISAACKS, Sued in his Individual
Capacity; B.J. FLOWERS, Secret Service
Agent, Sued in his Individual Capacity;
JOE AGUIRRE, Warden, Sued in his
Individual Capacity,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-96-CV-269
                        - - - - - - - - - -
                         December 31, 1997
Before REAVLEY, KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Richard Grey Kirby, #23415-077, appeals the district court’s

denial of his motion to alter or amend judgment in a §

1983/Bivens action.   To the extent Kirby argues that the district

court failed to address his Anti-Inunction Act claim, any error

was harmless as he failed to show that he was entitled to an

injunction under any exceptions to the general prohibition on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50413
                                  -2-

injunctions.     See J.R. Clearwater Inc. v. Ashland Chemical Co.,

93 F.3d 176, 178-79 (5th Cir. 1996).    We affirm in all other

respects for the same reasons stated by the district court.

Kirby v. Isaacks, EP-96-CV-269 (W.D. Tex. Nov. 20, 1996).

     AFFIRMED.